Order entered June 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01097-CR

                               DANIEL MAVERO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-71667-L

                                           ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within TEN (10) DAYS from the date of this

order. No further extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE